Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Chapel et al., Bourgeois et al., Kim et al. and Errington fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - An adaptable redundant power (ARP) platform, comprising: 
a power infrastructure having: 
a plurality of duty power module (DPMs) configured to power a plurality of load centers, wherein each load center includes a unique load center switch coupled between the load center and an associated DPM, and 
a monitoring system that monitors a first set of load values provided by each DPM and a second set of load values reflecting a maximum load utilized by each load center; and an inherent redundancy (IR) mode manager that in response to a detected DPM failure, determines a strategy to redistribute excess capacity from a set of unaffected DPMs via the IR bus to an affected load center via the AS input in the load center switch coupled to the affected load center, 
wherein the strategy includes analyzing the first set and second set of load values to ensure that a resulting load provided by each unaffected DMP will not exceed a maximum load value.
Part of Claim 8 - A method of managing a power infrastructure having a plurality of duty power modules (DPMs) configured to power a plurality of load centers, comprising: 
powering each load center during normal operations using DPMs through via the unique load center switch via an enabled preferred setting (PS) input; 
providing an inherent redundancy (IR) bus coupled to each load center switch via an alternate setting (AS) input that is disabled during normal operations, 
determining a strategy to redistribute excess capacity from a set of unaffected DPMs via the IR bus to an affected load center via the AS input in the load center switch coupled to the affected load center, 
wherein the strategy includes analyzing the first set and second set of load values to ensure that a resulting load provided by each unaffected DMP will not exceed a maximum load value.
Part of Claim 15 - An adaptable redundant power (ARP) platform, comprising: 
a power infrastructure having: 
at least one reserve duty power module (RDPM) for powering a reserve bus that is coupled to each load center switch via an alternate setting (AS) input that is disabled during normal operations, and a set of static switches that couple each DPM to the reserve bus; and 
an adaptable redundancy (AR) mode manager that: 
monitors the power infrastructure, and 
in response to a detected DPM failure, 
transfers at least one load center switch from the PS input to the AS input according to the inputted configuration parameters to achieve the predefined redundancy levels, 
Part of Claim 19 - A method of managing a power infrastructure having a plurality of duty power module (DPMs) configured to power a plurality of load centers, comprising: 
providing at least one reserve duty power module (RDPM) for powering a reserve bus that is coupled to each load center switch via an alternate setting (AS) input that is disabled during normal operations; and 
in response to a detected DPM failure, transferring at least one load center switch from the PS input to an alternate setting (AS) input according to the inputted configuration parameters to achieve the redundancy levels, 
wherein the AS input causes power to be obtained from the reserve bus, 
wherein the redundancy levels include a first level that obtains redundant power from the reserve bus via the static switches and a second level that obtains redundant power from the reserve bus via the RDPM.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 1 - An adaptable redundant power (ARP) platform, comprising: 
a power infrastructure having: 
a plurality of duty power module (DPMs) configured to power a plurality of load centers, wherein each load center includes a unique load center switch coupled between the load center and an associated DPM, and 

an inherent redundancy (IR) bus coupled to a set of load center switches via an alternate setting (AS) input that is disabled during normal operations, 
wherein the IR bus is configured to receive excess capacity power directly and exclusively from a set of DPMs; 
a monitoring system that monitors a first set of load values provided by each DPM and a second set of load values reflecting a maximum load utilized by each load center; and an inherent redundancy (IR) mode manager that in response to a detected DPM failure, determines a strategy to redistribute excess capacity from a set of unaffected DPMs via the IR bus to an affected load center via the AS input in the load center switch coupled to the affected load center, 
wherein the strategy includes analyzing the first set and second set of load values to ensure that a resulting load provided by each unaffected DMP will not exceed a maximum load value.
Claim 8 - A method of managing a power infrastructure having a plurality of duty power modules (DPMs) configured to power a plurality of load centers, comprising: 
providing each load center with a unique load center switch coupled between the load center and an associated DPM, 
wherein each DPM is physically independent of each other; 

powering each load center during normal operations using DPMs through via the unique load center switch via an enabled preferred setting (PS) input; 
providing an inherent redundancy (IR) bus coupled to each load center switch via an alternate setting (AS) input that is disabled during normal operations, 
wherein the IR bus is configured to receive excess capacity power directly and exclusively from a set of the DPMs; and 
in response to a detected DPM failure, 
determining a strategy to redistribute excess capacity from a set of unaffected DPMs via the IR bus to an affected load center via the AS input in the load center switch coupled to the affected load center, 
wherein the strategy includes analyzing the first set and second set of load values to ensure that a resulting load provided by each unaffected DMP will not exceed a maximum load value.
Claim 15 - An adaptable redundant power (ARP) platform, comprising: 
a power infrastructure having: 
a plurality of duty power modules (DPMs) configured to power a plurality of load centers, 
wherein each of the DPMs provides power to at least one load center during normal operations via a load center switch using an enabled preferred setting (PS) input, 

an adaptable redundancy (AR) mode manager that: 
predefines redundancy levels for each load center based on a set of inputted configuration parameters, 
monitors the power infrastructure, and 
in response to a detected DPM failure, 
transfers at least one load center switch from the PS input to the AS input according to the inputted configuration parameters to achieve the predefined redundancy levels, wherein the redundancy levels include a first level that obtains redundant power from the reserve bus via the static switches and a second level that obtains redundant power from the reserve bus via the RDPM.
Claim 19 - A method of managing a power infrastructure having a plurality of duty power module (DPMs) configured to power a plurality of load centers, comprising: 
inputting a set of configuration parameters that predefines redundancy levels for each load center; 
monitoring operations of the power infrastructure; 
powering each load center during normal operations using DPMs through a load center switch via an enabled preferred setting (PS) input; 

providing a set of static switches that couple each DPM to the reserve bus; and 
in response to a detected DPM failure, transferring at least one load center switch from the PS input to an alternate setting (AS) input according to the inputted configuration parameters to achieve the redundancy levels, 
wherein the AS input causes power to be obtained from the reserve bus, 
wherein the redundancy levels include a first level that obtains redundant power from the reserve bus via the static switches and a second level that obtains redundant power from the reserve bus via the RDPM.
Allowed Claims
Independent Claims 1, 8, 15 & 19 are allowed along with dependent claims 2-7, 9-14, 16-18 & 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        
/Nguyen Tran/Primary Examiner, Art Unit 2838